Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, (i.) claim 1 recites the broad recitation pertaining to amounts of compound (c), and the claim also recites narrower ranges of amount selections which are the narrower statement of the range/limitation & (ii.) claim 5 recites the broad recitation pertaining to isocyanate reactive composition selection, and the claim also recites a narrower listing of selection(s) which are the narrower statement of the range/limitation. Claims are confusing as to intent because it can not be determined what range of values and/or recited selection(s) are intended to be defining of the limits of the claims. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otero Martinez (2016/0304687) in view of WO 2015/110403.
Otero Martinez discloses compositions for making polyurethane (PU) foams with reduced aldehyde emissions and foams made, wherein said foams are suitable as interior material for vehicle components such as seats [instant claim 15], and the compositions and foams are formed by mixing at Index values as claimed [claim 2] a polyisocyanate component as claimed with a resin component comprising polyols, catalyst [claim 9], including amine catalyst [claim 10], water as blowing agent [claim11],  and chain extenders [claim 12] {see paragraphs [0001]-[0002], [0006], [0017]-[0038], Examples and claims}.
Otero Martinez differs from applicants’ claims in that utilization of compound (c) as claimed is not particularly disclosed.  However, WO 2015/110403 discloses the use of N-(acetoacetyl) sulfanilic acid .
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. and Tsuji et al. are cited for their disclosure of relevant materials and preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/               Primary Examiner, Art Unit 1765